DETAILED ACTION
Reasons for Allowance
Claims 1-6,10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 11 recite a light emitting display device comprising a left scan driver in a left non-display area, a central scan driver in a central area, and a right scan driver in a right non-display area. Subpixels arranged adjacent to the central area have a distance between a light emitting diode and a transistor unit increases toward the central scan driver. Prior art, alone or in combination, fails to teach the claimed structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NGUYEN H TRUONG/Examiner, Art Unit 2691   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691